COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                        ORDER ON MOTION FOR EMERGENCY STAY

Appellate case name:         In re David Alvarez; D&A Alvarez Group, LLC and 2017
                             Yale Development, LLC, Relators

Appellate case number:       01-19-00499-CV

Trial court case number:     2016-64847

Trial court:                 190th District Court of Harris County

       On July 8, 2019, relators, David Alvarez; D&A Alvarez Group, LLC and 2017 Yale
Development, LLC, filed a petition for a writ of mandamus seeking to compel the
respondent trial judge to vacate his July 2, 2019 orders granting the real parties in interests’
motions for partial summary judgment in the underlying proceeding. With their petition,
relators also filed an “Motion for Emergency Stay” seeking to stay the trial setting for July
10, 2019, pending disposition of its mandamus petition, with the required certificate of
compliance. See TEX. R. APP. P. 52.10(a). The Court denies the relators’ emergency
motion for temporary relief.

        The Court requests a response to the petition for writ of mandamus by any real party
in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed within 7
days from the date of this order. See TEX. R. APP. P. 2, 52.4.

      It is so ORDERED.
Judge’s signature: ____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court
Date: _July 9, 2019___